In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1089V
                                    Filed: October 25, 2016
                                        UNPUBLISHED

****************************
HEATHER STURTZE,                          *
                                          *
                     Petitioner,          *     Ruling on Entitlement; Concession;
v.                                        *     Tetanus-Diphtheria-Acellular Pertussis
                                          *     (“Tdap”) Vaccination; Shoulder Injury
SECRETARY OF HEALTH                       *     Related to Vaccine Administration
AND HUMAN SERVICES,                       *     (“SIRVA”); Special Processing Unit
                                          *      (“SPU”)
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On August 31, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 16, 2015 tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On October 21, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “believes that petitioner’s alleged injury is
consistent with SIRVA and that it was caused-in-fact by the Tdap vaccine she received
on September 16, 2015.” Id. at 4. Respondent further agrees that no other causes
have been identified for petitioner’s SIRVA, and that “petitioner met the statutory

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
requirements by suffering the condition for more than six months.” Id. Respondent
additionally indicates that “based on the record as it now stands, petitioner has satisfied
all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2